Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 11, 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prochazka US 210/0016929, alone or in view of Gelfand et al US 7,373,204 and/or Kilgore et al US 8,983,614.
Concerning claims 1 and 16, Prochazka teaches a current generator (40) a subcutaneous electrode 30, 64, or82 coupled to current generator through a wireless link 63, 74 and a return electrode 36, 67, 75, 92 or 96. A DC signal can be used to block 
	Alternatively the examiner applies Gelfand et al. which specifically teaches that “percutaneous electrodes” 605 and 606 and percutaneous wire 203 (figure 6) are 
	Finally the examiner also includes Kilgore to demonstrate that DC conduction blocks (Kilgore column 4, lines 18-22) were well known at the time of the invention as can also be found in the prior art of Applicant’s background of the invention. To have simply used a plain DC conduction block in Prochazka instead of a controlled DC conduction block to provide some reversible ablation would also have been a step back in the art. Although it is noted by Kilgore that DC conduction blocks by themselves can cause nerve damage (i.e. ablation).

For claims 2, see peripheral nerves, para. [0141]

For claims 3 and 18, see figures 3 and 4, electrodes on opposite side of nerve.

For claims 5 and 20, see figure 10 for side by side placement of subcutaneous electrode 64 and return electrode 75.

For claims 6 and 21 see figure 10, 11 and 12 wherein the subcutaneous electrode is placed remotely and side by side.



For claim 11, the application of the reversible block is repeated as needed. See par. [0149]

For claim 14, the device and method are used for reducing pain, e.g. par. [0114].

For claim 15, the block is taught as being reversible and thus a partial block as compared to a permanent block, See par. [0017] and abstract.

For claim 19, electrodes 64 and 75 as well as electrodes 30 and 36 are capable of assuming a stacked configuration and generate a field that can be directed to the nerve for stimulation.

Claims 8 -10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prochazka US 2010/0016929 alone or in view of Gelfand et al US, 7,373,204 and further in view of Kilgore et al. US 8,943,614. Applicant differs from the collective teachings of Prochazka and Gelfand in ramping up, plateauing, and ramping down the dc signal. Kilgore figure 5 shows that it was known to ramp dc blocking signals up and down outside a plateau. In the absence of ramping, the rapid transition from off to on and on to off can cause unintentional stimulation when blocking is desired. Thus it would have been obvious at the time of the effective date of Applicant's invention to use .

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prochazka US 2010/0016929 in view of Whitehurst et al USPN 7,203,548. Applicant recites that the subcutaneous electrode and the return electrode assume a stacked configuration. Whitehurst shows a stimulator that can be position side by side using anchors 130. Side by side electrodes spaced longitudinally provide stimulation. However in the embodiment of figure 2E, the ring electrodes may be segmented and assigned different polarities to steer the stimulation to the site desired. Relative to the nerve, the electrodes on the side of the stimulator furthest from the nerve (opposite the anchors) may be considered stacked. It would have been obvious at the time of the effective date of applicant’s invention to have provided a stack configuration as shown in Whitehurst for steering electrode stimulation to the appropriate nerve cells within the nerve bundle to block and stimulate as desired based upon the different nerve fibers with in the nerve bundle.

Response to Arguments
Applicant's arguments filed 7-21-21 have been fully considered but they are not persuasive. Applicant argues that their device utilizes a dc conduction block and does not involve ablation. The examiner’s position is that the claims are written broadly enough to cover both. In addition DC conduction blocks can cause nerve damage especially after repeated applications. Such is the subject of the Kilgore patent (see column 4 lines 18+). Thus, whether applicant’s DC block causes any ablation remains debatable. By offering controlled ablation blocking can be more efficient and longer lasting as the reinervation process takes place and symptoms are restore requiring subsequent treatments (Prochazka para. [0149]). At any rate, simply for short term DC blocking, using a less than ablative signal as was known (demonstrated by Kilgore and Applicant’s Background of invention) would have been obvious if only short term nerve blocking were needed. Simply taking a step back in the art is merely returning the invention to the obvious known methods. In addition Applicant argues that the “percutaneous wire” is recited as directly connected to the generator (page 6 bottom paragraph of Applicant’s response filed 7-21-21) when in the claims it is in fact not. Therefore Prochazka’s preferred embodiments using transcutaneous coupling of the “percutaneous wire” to the generator still reads on the claim. Therefore, Applicant’s arguments are not deemed persuasive at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792